DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022, has been entered.
Claims 1, 3, 6-11, 14-18 and 21-29 are currently pending in the application.  Claim 2 has been cancelled.  All previous rejections of claim 2 have been withdrawn in view of the cancellation of claim 2.

Claim Objections

Claims 1, 3 and 25 are objected to because of the following informalities:  
claim 1, line 9: change “one or more or” to “one or more of”;
claim 3, line 4: delete “and combinations thereof” as the claim has been amended to claim “one or more of” which includes combinations;
claim 25, line 13:  change “one or more or” to “one or more of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 1, and states the concentrate of claim 1 “further comprises” an amount of buffer.  However, claim 1 requires the presence of a “buffer including a sodium or potassium salt of an acid.”  Therefore, it is unclear if claim 15 is to require an additional buffer (i.e., “further comprise”), or if claim 15 is to limit the amount of buffer in claim 1. For purposes of examination, claim 15 will be considered to limit the amount of buffer recited in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6-11, 14-18 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackilli et al. (WO 2006/102435-document 446 on 18 page IDS filed April 17, 2015).
Regarding claims 1, 14, 17 and 18, Ackilli et al. teach a flavored liquid beverage concentrate comprising a flavoring, acidulant, potassium salt of an acid, water and non-aqueous liquid (p. 4 lines 22-23; p. 6 lines 7-23; p. 7 lines 9-14).  The flavoring is present preferably at 3 to 15 wt. % (p. 6 lines 4-5), falling within the claimed ranges.  The acidulants including citric acid are present at 2 to 20 wt. % (p. 7 lines 11-12), which falls within the range of claim 1 and overlaps the range of claim 17.  The solvent can be a combination of water and ethanol, a non-aqueous liquid, and be present from 35 to 95% by weight of the flavoring concentrate (p. 6 lines 7-14).  Additional non-aqueous solvents are taught to be present as part of the flavor carrier (p. 6 lines 18-20).  Therefore, where the solvent is a combination of water and ethanol, and the flavor carrier additionally comprises non-aqueous solvents, it would have been obvious to have arrived at a concentrate containing amounts of water and non-aqueous liquid as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further regarding claim 1, given that the composition of Ackilli et al. comprises the non-aqueous solvent ethanol, the caveat of the concentrate comprising “5 to about 15 percent water when the non-aqueous liquid includes one or more of propylene glycol, glycerol, vegetable oil and 1,3-propanediol” (emphasis Examiner) is considered to be met as the concentrate of Ackilli et al. does not necessarily comprise any of the recited non-aqueous solvents.
Further regarding claim 17, as Ackilli et al. teach the solvent is a mixture of ethanol and water as detailed above, it would have been obvious to have provided the concentrate with a water content as claimed when the non-aqueous solvent was ethanol.
Regarding the ratios for the amount of acidulant:flavoring and the amount of acidulant:water, the amounts of flavoring taught by Ackilli fall within the claimed ranges.  Further, the amounts of acidulant fall within the range of claim 1 and overlap the range of claim 17, and the amount of water is obvious over Ackilli et al. as set forth above.  Therefore, the ratio of the amounts of acidulant:flavoring provided by the teachings of Ackilli et al. renders obvious the ranges of claims 1 and 17, as the prior art allows for the amount of acidulant to be greater than the amount of flavoring.  Additionally, the amount of acidulant taught by Ackilli et al. allows for more acidulant than water to be present in the concentrate.  
Therefore, given that the claimed ratios are obvious over the teachings of Ackilli et al., the flavored liquid beverage of the prior art would be expected to contain less dissociated acid and retain more flavor than an otherwise identical concentrate including water instead of non-aqueous liquid after storage as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 3, Ackilli et al. teach acidulants including citric acid present at 2 to 20 wt. % (p. 7 lines 11-12).
Regarding claim 6, where Ackilli et al. teach the citric acid present at up to 20% by weight of the composition (p. 7 lines 11-12), and where the solvent in the composition can be combinations of water and ethanol (p. 6 lines 7-9), this allows for the ratio of acidulant to water to be 2:1 or more as there is no minimum amount of water required in the composition.
Regarding claim 7, Ackilli et al. teach that beverage concentrates are known to be in the form of suspensions due to the presence of water-insoluble solids (p. 1 lines 21-25).  Ackilli et al. further speak to the dispersion of ingredients in the concentrate, indicating that not all of the ingredients are dissolved (p. 3 lines 11-15).  Therefore, it would have been obvious to have provided the beverage concentrate as a suspension as beverage concentrates were known to comprise water-insoluble ingredients.
Regarding claim 8, Ackilli et al. teach a rapidly dissolving flavor composition concentrate (p. 3 lines 5-6).  They further speak to flavor carriers being non-aqueous liquids including propylene glycol, ethanol and glycerol (p. 6 lines 16-23).  Additionally, Ackilli et al. teach acidulants including citric acid (p. 7 lines 11-12).  Therefore, given that Ackilli et al. teach acidulants that are the same as the claimed invention, as well as non-aqueous solvents that are the same as the claimed invention, it would have been obvious to have provided the concentrate of Ackilli et al. as a solution where the acidulant is dissolved in the non-aqueous liquid.  The instant specification teaches that citric acid dissolves in propylene glycol at [0113], for example.
Regarding claims 9, 10, 21 and 22, Ackilli et al. teach the citric acid present at 2 to 20 wt. % (p. 7 lines 11-12).  They teach the flavoring preferably present at 3 to 15% (p. 6 lines 4-5).  The “flavor key” is only a portion of the flavoring according to the instant specification at [0043].  Therefore, the amounts of citric acid and flavoring taught by Ackilli et al. provide for a ratio of acidulant: flavor key as claimed, where the amount of the acidulant present in the beverage concentrate is greater than the amount of flavor key.  Even if the entirety of the flavoring is the flavor key, the amounts of acidulant and flavoring taught by Ackilli et al. allow for ratios as claimed.  
Regarding claim 11, Ackilli et al. does not teach the water activity of their concentrate.  However, given that the concentrate of Ackilli has a low water content as set forth above with regard to claim 1, the concentrate is also considered to have a water activity as recited in claim 11. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 15, Ackilli et al. teaches the concentrate comprises potassium citrate, a buffer, at about 2 to 5 wt. % of the composition (p. 7 lines 12-14), falling within the claimed range.
Regarding claim 16, Ackilli et al. do not teach the specific ratio at which the concentrate is to be diluted.  However, they do teach the concentrates to be dispensed “in small single serving packages pre-measured for use with a standard 12 or 16-ounce water bottle” (p. 16 lines 4-5).  Based on these teachings, one of ordinary skill would have been able to determine, through no more than routine experimentation, the ratio for dilution with water (a potable liquid) to arrive at a ratio, and, in turn, acid concentration in a beverage as claimed.
Regarding claims 23 and 24, where Ackilli et al. teach flavorings including lemon and orange (p. 5 lines 21-23), these flavorings are considered to comprise terpenes and sesquiterpenes to meet the claims.  Applicant’s specification at [0019] notes that citrus flavorings contain terpenes and sesquiterpenes.
Regarding claim 25, Ackilli et al. teach a flavored liquid beverage concentrate comprising a flavoring, acidulant, potassium salt of an acid, water and non-aqueous liquid (p. 4 lines 22-23; p. 6 lines 7-23; p. 7 lines 9-14).  The flavoring is present preferably at 3 to 15 wt. % (p. 6 lines 4-5), falling within the claimed range.  The acidulants including citric acid are present at 2 to 20 wt. % (p. 7 lines 11-12), which overlaps and thereby renders obvious the claimed range.  Ackilli et al. teach non-nutritive sweeteners including sucralose, cyclamates, acesulfame potassium, aspartame and “the like.”  The sweeteners are present at .3 to 2% by weight of the concentrate, falling within the claimed range (p. 12 lines 5-14, 21-22).
The solvent can be a combination of water and ethanol, a non-aqueous liquid, and be present from 35 to 95% by weight of the flavoring concentrate (p. 6 lines 7-14).  Additional non-aqueous solvents are taught to be present as part of the flavor carrier (p. 6 lines 18-20).  Non-aqueous liquids taught by Ackilli include propylene glycol, ethanol, triacetin, benzyl alcohol, and glycerol (p. 6 lines 18-20).  Ackilli also teach solvents for their solvent system including ethanol (p. 6 lines 7-9). 
Therefore, where the solvent is a combination of water and ethanol, and the flavor carrier additionally comprises non-aqueous solvents, it would have been obvious to have arrived at a concentrate containing amounts of water and non-aqueous liquid as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that the composition of Ackilli et al. comprises the non-aqueous solvent ethanol, the caveat of the concentrate comprising “5 to about 15 percent water when the non-aqueous liquid includes one or more of propylene glycol, glycerol, vegetable oil and 1,3-propanediol” (emphasis Examiner) is considered to be met as the concentrate of Ackilli et al. does not necessarily comprise any of the recited non-aqueous solvents.
Regarding the ratios for the amount of acidulant:flavoring and the amount of acidulant:water, the amounts of flavoring taught by Ackilli fall within the claimed ranges.  Further, the amounts of acidulant overlap the claimed range, and the amount of water is obvious over Ackilli et al. as set forth above.  Therefore, the ratio of the amounts of acidulant:flavoring provided by the teachings of Ackilli et al. renders obvious the ranges of claim 25, as the prior art allows for the amount of acidulant to be greater than the amount of flavoring.  Additionally, the amount of acidulant taught by Ackilli et al. allows for more acidulant than water to be present in the concentrate.  
Therefore, given that the claimed ratios are obvious over the teachings of Ackilli et al., the flavored liquid beverage of the prior art would be expected to contain less dissociated acid and retain more flavor than an otherwise identical concentrate including water instead of non-aqueous liquid after storage as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding 26, where Ackilli et al. teach flavorings including lemon and orange (p. 5 lines 21-23), these flavorings are considered to comprise terpenes and sesquiterpenes to meet the claims.  Applicant’s specification at [0019] notes that citrus flavorings contain terpenes and sesquiterpenes.
Regarding claims 27 and 28, Ackilli et al. teach the beverage concentrate to include non-nutritive sweeteners including sucralose, cyclamates, acesulfame potassium, aspartame and “the like” (p. 12 lines 5-14).
Regarding claim 29, Ackilli et al. teach the inclusion of a coloring ingredient in their composition for achieving the desired color (p. 13 lines 4-7). They do not speak to the storage stability of the beverage concentrate comprising the non-aqueous liquid compared with a beverage concentrate that has the non-aqueous liquid replaced with water.  However, given that the disclosure of Ackilli allows for a flavored liquid beverage concentrate containing a non-aqueous liquid as set forth above with regard to claim 25, the beverage concentrate of Ackilli et al. is considered to impart a stability to color ingredients susceptible to degradation as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Response to Amendment

The declaration under 37 CFR 1.132 filed March 23, 2022, is insufficient to overcome the rejection of all claim based upon Ackilli et al. (WO 2006/102435) as set forth in the last Office action because:  the showings are not commensurate in scope with the claims.
The Declaration presents two sets of flavor concentrate samples, one prepared with propylene glycol as the non-aqueous liquid, and the other prepared with ethanol as the non-aqueous liquid.  However, none of the pending claims limit the non-aqueous liquid to propylene glycol or ethanol.  Further, with applicant’s claim amendments filed March 23, 2022, in many of the claims the non-aqueous liquid is not limited at all.  For example, claim 1 now recites a range of water by weight “when” the non-aqueous liquid includes one or more of propylene glycol, glycerol, vegetable oil and 1,3-propanediol.  However, if the non-aqueous liquid does not comprise one of these components, the water content in the concentrate need only be “low.” 
Additional parameters in the Example formulations that are not commensurate in scope with the pending claims include the amount of acidulant, where the claims allow for up to 50% by weight while the Examples contain 22% by weight of citric acid.  The amount of buffer is not limited in claim 1, and is up to 10% by weight in the claims, but is only 0.6% by weight in the Examples.  The amount of flavoring in the claims ranges from 0.5% to 40%, and the type of flavoring is unlimited in all but claims 24 and 26, while the flavoring in the Examples is limited to 11.5% by weight lemon Sicilian Generessence.  Additionally, the claims recite a number of different high intensity sweeteners, while the Examples are limited to sucralose.  Finally, claim 29 recites the beverage concentrate comprising a color ingredient, but there is no color ingredient present in the Examples in the declaration.
Therefore, given that the amounts and types of flavoring, sweeteners, buffer and acidulant would all be expected to affect the flavor retention and amount of dissociated acid after the flavored concentrate was stored in a closed container at room temperature for three or more months, the showings in the declaration are not convincing evidence of unexpected results commensurate in scope with the claims.

Response to Arguments

Applicant’s arguments filed March 23, 2022, have been fully considered, but they are not persuasive.
Applicant points to the Topinka declaration to provide clarification of the results shown in tables 3 and 5 of the pending application.  Applicant states that the declaration also explains the need to delay flavor degradation to provide a viable commercial product (Remarks, p. 7).
The Topinka declaration was carefully considered but not found persuasive for the reasons set forth above in the Response to Amendment section.  The need to delay flavor degradation is not considered to be an unobvious contribution over the art where Ackilli et al. speak to single serving flavor concentrates that completely dissolve in water and would need to be shelf stable as they are provided to consumers (p. 1 lines 16-19; p. 16 lines 4-7).
Applicant argues that Ackilli’s examples include less acid and/or significantly higher amounts of water than claimed (Remarks, pp. 10-11).
This argument is not persuasive.  Patents are relevant as prior art for all that they contain.  MPEP § 2123.  Therefore, where Ackilli teaches the acid content in their composition ranging from 2 to 20 wt. % (p. 7 lines 11-12), which overlaps the claimed amounts of acid, the claimed amounts of acidulant continue to be considered obvious over the prior art.  Similarly, where Ackilli teaches the solvent system is up to 95% of the composition, and the solvent may be ethanol (p. 6 lines 7-14), the fact that examples of Ackilli have a higher water content than claimed does not preclude an obviousness rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791